Title: To John Adams from Elbridge Gerry, 24 June 1799
From: Gerry, Elbridge
To: Adams, John



Dear
Cambridge 24th June 1799

I inclose the remarks, which I proposed to make, when I had the honor of paying my last respects to you. The delay has been owing, in a great measure, to sickness in my family, but it cannot be attended with any ill consequences. I shall wait on you soon, with the information for explaining such parts of the curious Journal of General Martial, relating to myself, as you was pleased to communicate to me, & in the interim, remain Dear Sir, with every sentiment of respect & attachment your most obedt & very / huml sert

E Gerry